Citation Nr: 0106931	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-22 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased evaluation for infectious 
hepatitis, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


REMAND

The veteran submitted a claim of entitlement to service 
connection for hepatitis C in April 1999.  A rating board, 
however, has never adjudicated this claim.  Despite this 
fact, in October 2000, a decision review officer denied 
service connection on a de novo basis..  A "supplemental" 
statement of the case was issued simultaneously with that 
action.  In January 2001, the representative filed a VA Form 
1-646, Statement of Accredited Representative in Appealed 
Case, indicating his intention to appeal the denial of this 
claim.  No statement of the case was furnished to the veteran 
thereafter.

The Board finds that the VA Form 1-646 filed in January 2001 
was a notice of disagreement with the October 2000 decision.  
Therefore, under the doctrine announced in Manlicon v. West, 
12 Vet. App. 238 (1999), the claim of entitlement to service 
connection for hepatitis C must be remanded so that a 
statement of the case pertaining to that issue may be issued.  
The veteran is hereby advised that the Board will exercise 
appellate jurisdiction over this claim only if after 
receiving a statement of the case, he files a timely 
substantive appeal that complies with the provisions of 
38 U.S.C.A. § 7105 (West 1991).

In addition to seeking service connection for hepatitis C, 
the veteran contends that his infectious hepatitis, for which 
a noncompensable evaluation is now in effect, has increased 
in severity.  The Veterans Claims Assistance Act of 2000, 
passed during the pendency of this appeal, requires VA to 
secure a medical examination or opinion if such is necessary 
to make a decision on a claim for compensation.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (to be codified at 38 U.S.C.A. 
§ 5103A).  The Board finds that additional development must 
be accomplished in connection with the veteran's claim of 
entitlement to an increased evaluation for infectious 
hepatitis.  As observed above, the record shows that in 
addition to his history of infectious hepatitis, the veteran 
currently has a diagnosis of hepatitis C.  The first 
documentation of record that the veteran had developed 
hepatitis C is dated in 1998.  

Hepatitis C has been distinguished in a medical opinion from 
the "infectious hepatitis" for which the veteran was 
granted service connection in July 1974.   It has further 
been noted that his "infectious hepatitis" was hepatitis A.  
The evaluation of the veteran's infectious hepatitis must 
observe the principle, however, that "the use of 
manifestations not resulting from [a] service-connected 
disease or injury in establishing the service-connected 
evaluation . . . [is] to be avoided"  38 C.F.R. § 4.14 
(2000).  Thus, it is important that the symptoms, if any, 
which are associated with the service connected infectious 
hepatitis be distinguished from those associated with his 
nonservice connected hepatitis C.  The medical commentary of 
record attributes certain symptoms that the veteran has 
experienced to his current hepatitis C but does not clarify 
what, if any, current symptoms flow from his infectious 
hepatitis.  For this reason, the claim of entitlement to an 
increased evaluation for infectious hepatitis will be 
remanded.  See Webster v. Derwinski, 1 Vet. App. 155, 159 
(1991).  A medical opinion from a physician, formulated after 
a review of the claims file, as to the current severity and 
manifestations, if any, of the veteran's service-connected 
infectious hepatitis must be obtained so that the 
adjudication of the claim may be a fully informed one.  Id.

Therefore, this case is REMANDED for the following actions:

1. A statement of the case must be 
provided to the veteran and his 
representative on the issue of 
entitlement to service connection for 
hepatitis C.  The veteran must be advised 
in the statement of the case that he must 
submit a timely substantive appeal to the 
issue of entitlement to service 
connection for hepatitis C in order to 
perfect his right to appellate review by 
the Board.

2.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
an increased evaluation for infectious 
hepatitis.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

3.  Following the completion of this 
development, the RO must schedule the 
veteran for a VA examination with a 
gastroenterologist.  This study is to 
determine the current nature and severity 
of the veteran's infectious hepatitis 
(hepatitis A).  All indicated studies, 
tests, and evaluations should be 
performed.  

All pertinent symptomatology and findings 
should be reported in detail.  In 
particular, the examiner should set forth 
all current symptoms manifested by the 
veteran that should be attributed to his 
service-connected infectious hepatitis 
(hepatitis A) alone, as well as all 
current symptoms manifested by the 
veteran that should be attributed to his 
hepatitis C alone.  It should be made 
clear which of the veteran's symptoms the 
examiner associates with each disorder 
and whether in any instance the examiner 
associates the same symptom with both 
disorders.  If the symptoms cannot be 
differentiated that fact must be noted, 
and the reason why explained.

The claims files must be made available 
to and reviewed by the examiner prior to 
the requested study and the examination 
report should reflect that such a review 
was made.  A complete rationale for all 
opinions should be provided.  The 
examination report should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  The RO then should review the claims 
file and ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO then should readjudicate the 
claim of entitlement to an increased 
evaluation for infectious hepatitis.  If 
the full benefit sought on appeal remains 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




